Citation Nr: 0217852	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  00-10 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran had military service during World War II and 
was a prisoner of war for more than 30 days during 1942.  
He died in June 1995 at the age of 79.  The appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines.  In March 2001, the Board 
remanded the case to the RO for further development.  The 
RO has completed the requested development and returned 
the case to the Board.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claim for the cause of 
the veteran's death and has notified her of the 
information and evidence necessary to substantiate her 
claim.

2. The veteran was a POW for more than 30 days in 1942.  

3.  The veteran died in June 1995.  According to the 
Certificate of Death, the immediate cause of the veteran's 
death was listed as cardio-respiratory arrest.  Pneumonia 
was listed as an antecedent cause with status post 
cerebrovascular accident (CVA) listed as another 
significant condition contributing to death.

4.  At the time of the veteran's death, service connection 
had been established for an anxiety disorder. 

5.  The disorders that resulted in the veteran's death, to 
include cardio-respiratory arrest, pneumonia, and CVA, had 
their onset long after service and are unrelated to the 
veteran's military service or any incident thereof.

6.  While the record shows that the veteran had ischemic 
heart disease, the preponderance of the evidence 
establishes that the veteran did not experience localized 
edema during captivity and that he had no residuals of 
beriberi.

7.  The veteran's service-connected anxiety disorder did 
not cause his death or contribute materially or 
substantially to the cause of death.


CONCLUSIONS OF LAW

1.  Neither cardio-respiratory arrest, pneumonia, nor a 
CVA was incurred in or aggravated by active service, nor 
may ischemic heart disease be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1337, 5103(a), 5103A (West 1991 & Supp. 2002); 
38 C.F.R. 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002).

2.  A disability incurred in or aggravated by active 
service neither caused nor contributed substantially or 
materially to the cause of the veteran's death.  
38 U.S.C.A. §§ 1310, 5103(a), 5103A (West 1991 & Supp. 
2002); 38 C.F.R. 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  However, continuity 
of symptoms is required where the condition in service is 
not, in fact, chronic or where diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b) (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2002).  

Service connection for cardiovascular disease may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).

Certain diseases are presumed to be connected to service 
if they become manifest in a former POW to a degree of 10 
percent or more at any time after military service.  38 
U.S.C.A. § 1112(b)(1)-(15).  Although ischemic heart 
disease is not listed in 38 U.S.C.A. § 1112(b) as a 
presumptive disease, the implementing regulation now 
includes ischemic heart disease as part of beriberi heart 
disease, which is listed in 38 U.S.C.A. § 1112(b), if the 
former POW "experienced localized edema during captivity."  
38 C.F.R. 3.309(c) (note).

In order to establish entitlement to service connection 
for the cause of the veteran's death, the evidence must 
show that disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.312 (2002).

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the claimant prevailing in 
either event or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background.  The veteran had military service 
between November 1941 and January 1946.  He was a POW of 
the Japanese Government from April 1942 to August 1942.

A review of the veteran's service medical records reveals 
no complaints, symptomatology, or findings of heart 
disease, beriberi, or any evidence of malnutrition.  A 
service separation examination showed a normal clinical 
evaluation of his cardiovascular and respiratory systems.  
In addition, there is no indication of any in-service 
history of heart disease, beriberi, malnutrition or 
localized edema during internment as a POW.

Post service medical records show no complaints or 
treatment related to heart disease or a respiratory 
disorder for many years after service.  In a January 1986 
POW examination report, undertaken 40 years after service 
separation, the veteran denied beriberi or experiencing 
chest pain, rapid heart beats, skipped or missed heart 
beats, and swelling of the legs and/or feet while in 
captivity.  A chest X-ray showed cardiac enlargement with 
arteriosclerosis.  An electrocardiogram showed left 
ventricular hypertrophy.  An evaluation completed by a 
social worker in March 1968 reflects that the veteran 
complained of inadequate food and water when he had been a 
POW during 1942, but that he did not complain of 
maltreatment and was assigned as a cook of the Japanese 
soldiers.  A consultation report dated in April 1986 
reflects that the veteran had arteriosclerotic 
hypertensive cardiovascular disease but that he had no 
residuals of avitaminosis or beriberi.  

By a rating dated in June 1986, the RO denied service 
connection for various disabilities, including 
arteriosclerotic and hypertensive cardiovascular disease.

VA examination in April 1989 resulted in a diagnosis of 
anxiety reaction, mild.  In June 1989 the RO established 
service connection for anxiety reaction and rated this 
condition as 10 percent disabling from November 1988.

VA examination in March 1992 reflects that the veteran had 
been hospitalized the week before the examination for a 
"stroke" which resulted in weakness of the left side of 
his body.  He was brought to the examination in a 
wheelchair.  In July 1993, a physician reported that the 
veteran's diagnoses included CVA stroke.  In August 1994, 
it was reported that he was bedridden and unable to speak.

The veteran died in June 1995, with the cause of death 
listed on the death certificate as cardio-respiratory 
arrest.  Pneumonia was listed as an antecedent cause with 
status post cerebrovascular accident listed as an "other 
significant condition contributing to death."

In affidavits signed in March 1996, two individuals stated 
that they were former POWs together with the deceased 
veteran and personally observed that he was "very weak, 
pale, thin, with swelling of ankle joints, legs and with 
shortness of breath, crying most of the time."  They also 
stated that he suffered with "beri-beri" as a POW.

In a decision dated in July 1997, the Board denied service 
connection for the cause of the veteran's death as not 
well grounded based upon findings of fact which included 
the following:

Ischemic heart disease was not diagnosed in 
service or thereafter and was not shown by 
medical evidence to have caused or materially 
contributed to the veteran's death.

There is no medical evidence that beriberi 
heart disease caused or materially 
contributed to the veteran's death.

In discussing the appellant's claim, the Board noted the 
following:

The appellant alleges that ischemic heart 
disease and beriberi heart disease 
contributed to the veteran's death.  Both 
diseases are prisoner of war diseases and may 
be presumptively service connected if 
manifest to a compensable degree in a 
prisoner of war at any time after service.  
There is no medical diagnosis of ischemic 
heart disease.

In an ORDER dated in July 1999, the Court affirmed the 
Board's decision of July 1997.

In October 1999 the appellant submitted a statement dated 
in September 1999 in which a physician certified that the 
veteran had been his regular patient from 1992 to January 
1995 and that the veteran's diseases included ischemic 
heart disease.

In a letter dated in May 2002, a physician stated that he 
signed the death certificate for the veteran.  The 
physician stated the following:  

I have noted on the Death Certificate that I 
have not personally attended the deceased and 
the cause of death was from the information 
obtained from the relatives of the above 
named veteran.  The cause of death was 
Pneumonia, S/P Cerebro Vascular Accident.  He 
has no medical records in our Rural Health 
Unit.

In a statement dated in June 2002, a VA physician stated 
that she had review the claims folder and offered her 
opinion that based on data in the claims folder "it is 
most likely that the veteran had ischemic heart disease."

In a statement dated in July 2002, a VA psychiatrist 
stated that he had reviewed the claims folder and offered 
his opinion that the veteran's service-connected anxiety 
disorder "at the most can be considered as a very minor 
contributory factor to the veterans (sic) cause of death."

Analysis.  A review of the relevant clinical evidence of 
record, including the service medical records, does not 
contain any evidence which would lead to a conclusion that 
service connection for the veteran's cardio-respiratory 
arrest, pneumonia, or CVA is warranted.  In this regard, 
the service medical records do not contain findings 
indicative of heart disease or a respiratory disorder, 
including beriberi heart disease.  Specifically, although 
no captivity records are associated with the claims file, 
post-captivity medical evidence reflects normal 
cardiovascular and respiratory systems at the time of 
service separation.  

The Board notes that former POWs related in 1996 that they 
recall the veteran experiencing weakness, being pale and 
thin, having swelling of the ankle joints and legs, 
shortness of breath, and suffered with malaria, dysentery, 
beriberi, and dyspnea, while in captivity.  However, the 
medical evidence does not support the statements.  As 
noted above, the service separation examination shows a 
normal clinical evaluation of the veteran's systems and 
the veteran himself denied the symptoms described above in 
a 1986 POW examination.  

Further, there is no evidence of treatment for heart 
disease or a respiratory disorder until many years after 
service separation.  As noted above, the first reference 
to heart disease was noted in a 1986 POW examination 
report.  In addition, there are no medical records showing 
treatment for heart disease associated with military 
service, nor has the appellant claimed that the veteran 
was so treated.  As such, there does not appear to be any 
additional medical records which would support the 
appellant's claim that the conditions leading to the 
veteran's death were related to military service.  To that 
end, the Board places more probative weight on the 
objective medical evidence of record dating the veteran's 
heart disorder to the 1980s rather than the uncorroborated 
generalized assertions of the appellant regarding 
entitlement of benefits.  Of note, the appellant is not 
competent to establish a diagnosis of beriberi heart 
disease or a respiratory disorder nor to determine when 
the veteran's conditions first developed.  Accordingly, 
the Board finds that the appellant has failed to produce 
any competent evidence which would tend to show a 
connection between any of the disorders that contributed 
to the veteran's death and his period of military service.  

The Board has considered the appellant's contentions that 
the veteran suffered from beriberi heart disease, which in 
turn caused his death.  While the veteran was entitled to 
a life time presumption for beriberi, including beriberi 
heart disease, the service medical records are negative 
for any in-service history of heart disease, beriberi, 
malnutrition or localized edema due to ischemic heart 
disease during his internment as a POW or thereafter.  
Moreover, the regulation defines beriberi heart disease to 
include ischemic heart disease in a former POW who had 
experienced localized edema during captivity.  While 
former POWs indicated that the veteran had swelling of the 
joints while in captivity, the medical evidence fails to 
support their claim.  Significantly, the veteran denied 
such symptoms in 1986 and a physician who examined him at 
that time concluded that he had no residuals of beriberi.  
Therefore, the Board finds that the lay statements 
indicating that the veteran had swelling and beriberi 
during captivity are not sufficient evidence of localized 
edema during captivity as required by the regulation.  
Thus, even though the record reflects that the veteran had 
ischemic heart disease, this condition cannot be presumed 
to be related to the veteran's military service since the 
record does not establish that he experienced localized 
edema during his captivity.  Additionally, ischemic heart 
disease was not listed on the veteran's death certificate 
and there is no medical evidence to suggest that ischemic 
heart disease caused or materially contributed to the 
veteran's death.

To the extent the appellant claims that the veteran's 
service-connected anxiety disorder contributed 
substantially or materially to cause his death, the Board 
finds that the claim is not supported by the record.  In 
so finding, the Board places greater probative weight on a 
recent VA medical opinion specifically undertaken to 
address the question.  In a July 2000 report, a VA 
psychiatrist noted that he had reviewed the claims file 
and indicated that the veteran's anxiety disorder "at most 
can be considered as a very minor contributory factor to 
the veteran[']s cause of death."  As there is no contrary 
medical opinion contained in the claims file, the Board 
must conclude that the veteran's service-connected anxiety 
disorder did not contribute substantially or materially to 
cause his death and the claim must be denied. 

In addition, the appellant's lay hypothesizing as to 
matters requiring medical expertise, in the absence of any 
independent supporting clinical evidence from a physician 
or other medical professional, cannot support her claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  The appellant 
has offered no medical evidence in support of her 
contention, nor has she claimed that she was told by any 
medical professional that that was the case.  It is also 
again noted that service connection for heart disease had 
not been established at the time of death.  Accordingly, 
as there is no "independent" objective medical evidence of 
record to support the appellant's contention, the Board 
must find the appellant's claim for entitlement to service 
connection for the cause of the veteran's death must be 
denied.  

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law also 
eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. § 5103A 
(West 2002).  Additionally, in August 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits."  See 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty 
to assist the appellant in the development of this claim 
under the VCAA.  By virtue of the information contained in 
the statement and supplemental statement of the case 
issued during the pendency of the appeal, she was given 
notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  
Specifically, by letter dated in April 2001, the RO 
informed her of what she needed to support her claim, and 
what information was needed, including the records of a 
private physician.  Those records were, in fact, 
associated with the claims file.  The RO indicated that if 
she had difficulty obtaining the documents, VA would 
assist in obtaining those records for her if she provided 
the names, addresses and approximate dates of treatment 
for all VA and non-VA health care providers.  She was also 
notified of the time she had to submit additional medical 
evidence for consideration.  

Further, it appears that all medical records necessary to 
decide the claim and identified by the appellant have been 
associated with the claims file, including statements from 
the veteran's private physicians and from the physician 
who signed his death certificate.  The RO also provided 
the appellant with the new duty to assist standards 
required by the VCAA in the most recent supplemental 
statement of the case (SSOC).  Therefore, the Board finds 
that the mandates of the VCAA have been satisfied.


ORDER

The claim for entitlement to service connection for the 
cause of the veteran's death is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

